Title: La Rochefoucauld to William Temple Franklin, 8 May 1778
From: La Rochefoucauld, Louis-Alexandre, duc de La Roche-Guyon et de
To: Franklin, William Temple


Brest 8. Mai 1778.
Je suis bien reconnoissant, Monsieur, de ce que, au milieu des importantes occupations que vous avez il vous soit resté quelques momens pour vous souvenir de moi. Je voudrois bien mais je ne l’espere pas être le premier à vous apprendre la rentrée ici de votre brave capitaine Jones après plusieurs expeditions brillantes et ramenant une frégate Roiale de 20. canons; il est arrivé cette nuit, j’aurai grand plaisir à lui faire mon compliment sur son heureuse campagne; je l’avois vu partir d’ici, et je ne croiois pas l’y retrouver aussitot: vous aurez surement son détail par ce même ordinaire, il y a l’article de l’incendie dont on seroit un peu fâché si la loi de la guerre n’autorisoit pas les représailles.
Je vous remercie des résolutions du Congrès que vous m’avez envoiées: avant de les savoir, je les aurois devinées, parcequ’il est de l’essence d’un peuple courageux, et ami de sa liberté, d’être fidele à ses engagemens et de ne poser les armes que lorsqu’il a complettement assuré cette liberté; or pour la vôtre, il vous faut la réunion de la Nouvelle Ecosse et du Canada: on dit ici que vous avez envoié M. de la fayette avec un corps considerable; je souhaiterois fort pour l’honneur de ma Nation qu’un françois eût la gloire de donner la liberté à ce pais.
Puisque vous avez bien voulu penser une fois à moi, je me flatte que vous voudrez bien y penser encore, et me donner les nouvelles interessantes que vous recevrez peut être bientôt d’Amérique. Voudrez vous bien vous charger de mes complimens pour M. le Veillard, faire agréer à Monsieur votre grand pere l’hommage de ma veneration pour lui, et rendre justice à tous les sentimens avec lesquels j’ai l’honneur d’être, Monsieur, Votre très humble et très obeissant serviteur
Le Duc DE LA Rochefoucauld
 
Addressed: A Monsieur / Monsieur W.T. Franklin / a Passy près Paris / A Paris
Endorsed: M. le Duc de la Rochefoucault Brest 8 may 1778.
